PER CURIAM.
Frank T. Imand has petitioned this Court for leave to resign from The Florida Bar with the following conditions: (a) no application for readmission for three years following the Court’s acceptance of his resignation; (b) restitution to five former clients aggregating $22,780; (c) payment of $534.87 for Bar investigative costs, to be paid within thirty days of the filing of this opinion; * (d) cooperation with any Clients’ Security Fund investigation with reimbursement for any claim paid, including any claim filed during the period of resignation; and (e) no application for reinstatement until all of the foregoing conditions have been fulfilled. The Bar recommends that the petition be granted. Imand has already closed his law practice voluntarily, and we hereby grant his petition to resign with the above-listed conditions, effective immediately.
It is so ordered.
ADKINS, Acting C.J., and BOYD, MCDONALD, EHRLICH and SHAW, JJ., concur.

 Costs not paid within 30 days will bear interest at 12%, unless time for repayment is extended by the Board of Governors.